                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                     :
                                              :
                       Plaintiff,             :
                                              :
v.                                            :       No. 03:17cv1562 (MPS)
                                              :
RASHID MAHMOOD                                :
(a/k/a RASHID MEHMOOD),                       :
                                              :
                       Defendant.             :


                   RULING ON MOTION FOR SUMMARY JUDGMENT

       The United States (the “Government”) brings this denaturalization action against

Defendant Rashid Mahmood (also known as Rashid Mehmood) (“Defendant”), a naturalized

U.S. citizen, under 8 U.S.C. § 1451(a). The complaint alleges that, “[t]hroughout his

naturalization process Defendant misrepresented and concealed his use of multiple identities in

immigration applications and the fact that he had previously applied for entry into the United

States.” Compl., ECF No. 1 at 1. Because the Defendant allegedly “procured his naturalization

unlawfully,” the Government brings an action according to 8 U.S.C. § 1451(a) to revoke and set

aside the order admitting the Defendant to citizenship and to cancel his certificate of

naturalization. The Government filed a motion for summary judgment on March 25, 2019. ECF

No. 18. For the reasons set forth below, the motion is granted.

I.     BACKGROUND

       The Government filed its complaint in this case on September 19, 2017. ECF No. 1. On

December 14, 2018, the Government filed proof of service on the Defendant in Islamabad,

Pakistan on September 18, 2018, “via the Pakistan Central Authority.” ECF No. 11 at 1; ECF




                                                  1
No. 11-1.1 Under 8 U.S.C. § 1451(b), the Defendant was entitled to sixty days to respond to the

complaint, so his deadline to respond was November 19, 2018. Defendant has not filed any

response or appeared in this case, to date.

       The Government moved for summary judgment on March 25, 2019. ECF No. 18. The

Defendant has not filed any response. I assume familiarity with and incorporate into this ruling

the Government’s Local Rule 56(a)(1) Statement, ECF No. 18-2, which sets out the facts of this

case and is corroborated by the documentary evidence submitted.

II.    LEGAL STANDARD

       Summary judgment should be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The moving party bears the burden of proving that no factual issues exist. Vivenzio

v. City of Syracuse, 611 F.3d 98, 106 (2d Cir. 2010). In ruling on a summary judgment motion,

“a court must view the evidence in the light most favorable to the opposing party.” Tolan v.

Cotton, 572 U.S. 650, 657 (2014).

       Generally, under Local Rule 7(a)(2), “[f]ailure to submit a memorandum in opposition to

a motion may be deemed sufficient cause to grant the motion.” In addition, a defendant who fails



1
         Under Fed. R. Civ. P. 4(f)(1), an individual may be served outside the United States “by
any internationally agreed means of service . . . such as those authorized by the Hague
Convention on the Service Abroad of Judicial and Extrajudicial Documents.” Article 5 of the
Hague Convention permits a State’s authorized “Central Authority” to serve documents itself or
arrange to have it served by an appropriate agency. See HCCH, “Convention of 15 November
1965 on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
Matters,” https://www.hcch.net/en/instruments/conventions/full-text/?cid=17. The Government
filed a certification by the Pakistan Ministry of Law and Justice—Pakistan’s designated Central
Authority—that the summons and complaint were served on “Rashid Mehmood” in person on
September 18, 2018, in conformity with Hague Convention. ECF No. 11-1 at 3; HCCH,
“Pakistan – Central Authority & practical information,”
https://www.hcch.net/en/states/authorities/details3/?aid=288. Therefore, the Government validly
served the Defendant.
                                                 2
to appear and is thereby defaulted admits all factual allegations made by the plaintiff. City of

New York v. Mikalis Pawn Shop, 645 F.3d 114, 137 (2d Cir. 2011) (“[A] defendant who defaults

thereby admits all well-pleaded factual allegations contained in the complaint.”). Because of the

“grave consequences incident to denaturalization proceedings,” however, the Supreme Court has

held “that a burden rests on the Government to prove its charges in such cases by clear,

unequivocal and convincing evidence which does not leave the issue in doubt . . . . even in cases

where the defendant has made default in appearance.” Klapprott v. United States, 335 U.S. 601,

612–13 (1949); United States v. Sprogis, 763 F.2d 115, 121 (2d Cir. 1985). In this case, even

though the defendant has not responded to the motion for summary judgment or even appeared

in the case, because of the grave impact of denaturalization, “a careful review of the evidence

presented is warranted in order to best serve the interests of justice.” United States v. Gayle, 996

F. Supp. 2d 42, 48 (D. Conn. 2014).

       However, even in denaturalization cases, the facts of a case may be such that revocation

of citizenship at the summary judgment stage is appropriate.” Gayle, 996 F. Supp. 2d at 48;

United States v. Wasylyk, 162 F. Supp. 2d 86, 89 (N.D.N.Y. 2001). If a district court finds that

the Government has proved by clear, unequivocal and convincing evidence that a naturalized

citizen’s “citizenship was procured illegally or by willful misrepresentation of material facts,”

the court has no “discretion to refrain from entering a judgment of denaturalization.” Fedorenko

v. United States, 449 U.S. 490, 517 (1981).

III.   DISCUSSION

       Under 8 U.S.C. § 1451(a), the United States may move to denaturalize a person “on the

ground that such order [admitting the person to citizenship] and certificate of naturalization were

illegally procured or were procured by concealment of a material fact or by willful



                                                 3
misrepresentation.” Naturalization requires “strict compliance with all the congressionally

imposed prerequisites to the acquisition of citizenship. Failure to comply with any of these

conditions renders the certificate of citizenship ‘illegally procured.’” Fedorenko, 449 U.S. at

506. To prove that a person procured naturalization by “concealment of a material fact or by

willful misrepresentation,” the Government must establish the following elements: “[1] the

naturalized citizen must have misrepresented or concealed some fact, [2] the misrepresentation

or concealment must have been willful, [3] the fact must have been material, and [4] the

naturalized citizen must have procured citizenship as a result of the misrepresentation or

concealment.” Kungys v. United States, 485 U.S. 759, 767 (1988). Here, the Government argues

that “both grounds exist” to denaturalize the Defendant—that his naturalized citizenship was

procured illegally and as a result of concealment of a material fact or willful misrepresentation.

ECF No. 18-1 at 16. I agree that the Government has shown by clear, unequivocal and

convincing evidence that the Defendant illegally procured his U.S. citizenship and made willful

misrepresentations while doing so.

   A. “Rashid Mahmood” and “Rashid Mehmood”

       Through documentary evidence and sworn affidavits, the Government has proved that

“[t]he aliases Rashid Mahmood and Rashid Mehmood belong to one and the same person.” ECF

No. 18-1 at 7. Specifically, the Government has shown that the person who applied for entry into

the United States at John F. Kennedy International Airport in New York, NY on July 9, 1992,

see ECF No. 18-4 (INS memo to file regarding Rachid [sic] Mehmood); ECF No. 18-5

(Pakistani Passport for Rashid Mehmood); ECF No. 18-7 (Sworn Statement of Rashid

Mehmood), is the same person who applied for permanent residence in October 1995, see ECF

No. 18-13 (Application to Register Permanent Residence for Rashid Mahmood), applied again



                                                 4
for permanent residence in January 1997, see ECF No. 18-19 (Application to Register Permanent

Residence for Rashid Mahmood), eventually applied for naturalization in November 2002, see

ECF No. 18-24 (Application for Naturalization for Rashid Mahmood), and became a naturalized

U.S. citizen in June 2005, see ECF No. 18-25 (Certificate of Naturalization for Rashid

Mahmood).

       First, the Government offers the report of a fingerprint examiner with the U.S.

Department of Homeland Security comparing three sets of fingerprints: one made by

“MAHMOOD, RASHID, DOB 4-3-73” in 2005, one made by “MEHMOOD, RACHID, DOB 3-

14-73” in 1992, and one made by “RASHID MEHMOOD, DOB 3-14-73” on the same day in

1992. ECF No. 18-3 at 1. The report concludes, based on “a comparative analysis of the friction

ridge detail for the fingerprint impressions in question” that all three sets “were made by the

same individual.” Id. Though the report is brief and though the Government does not provide

evidence of the “Senior Fingerprint Specialist[’s]” qualifications, there is no reason in the record

to doubt the reliability of the report from Homeland Security’s “ASCLD/LAB-International

Accredited” laboratory.2 ECF No. 18-3 at 2. This report, therefore, supports the Government’s


2
        Though fingerprint evidence was historically routinely accepted by American courts,
some scholars in recent years have criticized the reliability of fingerprint identification. See
United States v. Fell, No. 5:01-cr-12, 2016 WL 11550797, at *3–5 (D. Vt. Sept. 13, 2016)
(summarizing recent scholarship on fingerprint evidence). Despite this trend in the scholarship,
“[t]he overwhelming majority of [court] decisions” find that fingerprint evidence satisfies
Daubert standards. Id. at *5; see, e.g., id. at *6 (collecting cases); United States v. Stevens, 219
F. App’x 108, 109 (2d Cir. 2007) (summary order finding that district court did not abuse
discretion by refusing to conduct a Daubert hearing on the reliability of fingerprint evidence);
United States v. Salim, 189 F. Supp. 2d 93, 101 (S.D.N.Y. 2002) (denying motion to preclude
testimony from an FBI fingerprint expert); United States v. Mitchell, 365 F.3d 215, 246 (3d Cir.
2004) (“[I]n light of the basic Daubert principles, . . . most factors support (or at least do not
disfavor) admitting the government’s latent fingerprint identification evidence.”).
        In Mitchell, the Third Circuit admitted “latent fingerprint identification evidence”—
fragments of fingerprints left behind and “often not visible to the naked eye until dusted or
otherwise revealed”—even though latent prints are more subject to distortion “because they are
smaller, and left more carelessly than full-rolled prints,” which are “familiar to anyone who has
                                                  5
contention that the “Rashid Mehmood” who entered the United States in 1992 is the same person

as the “Rashid Mahmood” who eventually applied for and received naturalized citizenship in

2005.

        Second, the evidence shows that when the Defendant applied for permanent residence in

1995 and 1997, using the name “Rashid Mahmood” each time, ECF No. 18-13 at 2 (1995

Application), ECF No. 18-19 at 2 (1997 Application), he submitted a translated Pakistani birth

register showing the name “Mehmood,” see ECF No. 18-16 at 2 (Birth Register submitted in

1995); ECF No. 18-22 at 2 (Birth Register submitted in 1997). In his December 19, 1995

interview with an INS immigration examiner, the Defendant confirmed that he used the name

“Mahmood.” See ECF No. 18-13 at 2 (1995 Application showing red check mark next to name

“Rashid Mahmood”); ECF No. 18-17 ¶ 8 (Declaration of USCIS Section Chief explaining that

red ink indicates that the INS officer “asked the question and the applicant answered the question

consistent with the answer on the application”).

        Third, the Government submitted evidence showing that the signature used by “Rashid

Mehmood” in 1992 matched the signatures used by “Rashid Mahmood” in his 1995 and 1997

applications for permanent residence. Compare ECF No. 18-5 at 4 (signature of “Rashid

Mehmood” on Pakistani passport); ECF No. 18-7 at 4 (signature of “Rashid Mehmood” on 1992

sworn statement) with ECF No. 18-13 at 5 (signature of “Rashid Mahmood” on 1995 application



been fingerprinted for identification or law enforcement reasons,” and even though latent prints
“are left on surfaces that many other fingers have also touched.” 365 F.3d at 221. This case does
not involve latent fingerprints. Here, the Government offers evidence of a Homeland Security
Senior Fingerprint Specialist’s comparison of the Defendant’s full-rolled prints, taken for
identification purposes. See ECF No. 18-3 at 3 (displaying images for “Finger Number[s]” 1 and
2 in 2005); id. at 5 (displaying images for all five fingers in 1992). Therefore, I find that the
fingerprint comparison in this case is sufficiently reliable evidence that, along with the
Government’s other evidence, shows that “Rashid Mahmood” and “Rashid Mehmood” are the
same person.
                                                   6
for permanent residence); ECF No. 18-14 at 2 (signature of “Rashid Mahmood” on 1995

application for waiver of ground of excludability); ECF No. 18-15 at 2 (signature of “Rashid

Mahmood” on 1995 Form G-325A) and ECF No. 18-19 at 5 (signature of “Rashid Mahmood”

on 1997 application for permanent residence); ECF No. 18-20 at 2 (signature of “Rashid

Mahmood” on 1997 application for waiver of ground of excludability); ECF No. 18-21 at 2

(signature of “Rashid Mahmood” on 1997 Form G-325A). On all eight documents, the signature

depicts only the first name, “Rashid,” and the letter “d” loops into an underline of the word. The

signature is sufficiently distinctive to support the Government’s assertion that the same man

signed all eight documents.

       Finally, the evidence submitted by the Government includes a photograph of “Rashid

Mehmood” on a temporary resident card issued in 1989, ECF No. 18-5 at 3, two photographs of

“Rashid Mehmood” with the Pakistani passport used upon application for entry to the United

States in 1992, ECF No. 18-5 at 4, 21, and a photograph of “Rashid Mahmood” on his Certificate

of Naturalization, issued in 2005. ECF No. 18-25 at 2. The photographs provide weak

corroborating evidence that “Mehmood” and “Mahmood” are the same person, particularly since

the eyebrows and eyes look similar across the four photos. But the photograph of “Mahmood”

was taken over ten years later than the photographs of “Mehmood,” and the angles and facial

hair vary across the photographs, so it is difficult to determine resemblance clearly. While the

photographs alone would not support a finding that “Mehmood” and “Mahmood” are the same

person, they do provide a small amount of corroboration of the identity shown by the

Government’s other evidence.




                                                 7
       Taken as a whole, the record submitted by the Government provides clear, unequivocal,

and convincing evidence that the aliases “Rashid Mehmood” and “Rashid Mahmood” belong to

the same man.

   B. Misrepresentations

       Given that finding, the Government has also shown by clear, unequivocal, and

convincing evidence that the Defendant procured his U.S. citizenship and Certificate of

Naturalization illegally, by concealment of material facts, and by willful misrepresentations.

When the Defendant attempted to enter the United States on July 9, 1992, he used the name

“Rashid Mehmood,” and presented his date of birth as March 14, 1973. ECF No. 18-5 (Pakistani

passport of “Rashid Mehmood”); ECF No. 18-7 (sworn statement of “Rashid Mehmood” on July

9, 1992). He presented a Temporary Resident Card, ECF No. 18-5 at 3, that used the Alien

Registration Number of a female Liberian citizen who was not the Defendant, ECF No. 18-6 at

2. An immigration judge ordered him to be excluded from the United States in October 1992, on

the charges that he willfully misrepresented a material fact and that he was not in possession of a

valid, unexpired visa. See ECF No. 18-8 at 2 (INS Notice to Applicant “Rashid Mehmood” that

he was not entitled to enter the United States); ECF No. 18-10 (Decision of the Immigration

Judge, ordering exclusion on October 13, 1992). INS ordered the Defendant to appear on January

18, 1994 for deportation from the United States to Pakistan, but the Defendant failed to appear.

ECF No. 18-11.

       Despite this history, the Defendant applied to register as a permanent resident in 1995

under a different name, “Rashid Mahmood,” and made repeated misrepresentations regarding his

prior attempt to enter the United States in July 1992 and his prior use of the name “Rashid




                                                 8
Mehmood.” On his 1995 application, he made at least the following misrepresentations under

penalty of perjury:

              a. His date of last arrival was May 1992, ECF No. 18-13 at 2;

              b. He never had been “deported from the U.S., or removed form the U.S. at
                 government expense, excluded within the past year, [nor was he then] in
                 exclusion or deportation proceedings”, id. at 4; and

              c. He had not “by fraud or willful misrepresentation of a material fact, ever sought
                 to procure, or procured, a visa, other documentation, entry into the U.S., or any
                 other immigration benefit,” id. at 4.

During his interview with an INS immigration examiner on December 19, 1995, the Defendant

changed his answer to indicate that he had procured an immigration benefit by fraud or willful

misrepresentation. Id. at 4; ECF No. 18-17 ¶ 8. On his 1995 application for a waiver of ground of

excludability, he falsely stated that he had been in the United States in “New Britain/Hartford,”

CT since May 1992. ECF No. 18-14 at 2. On his 1995 Form G-325A, he falsely stated that he

had never used any other names. ECF No. 18-15 at 2. INS denied his application for permanent

residence on September 12, 1996 because his application was “deemed abandoned.” ECF No.

18-18 at 3.

       On January 27, 1997, the Defendant filed another application for permanent residence

using the name “Rashid Mahmood.” ECF No. 18-19. He made the same misrepresentations,

under penalty of perjury, regarding his arrival date and his immigration history on this

application as he had on his 1995 application. Id. at 2–3. He submitted another application for a

waiver of ground of excludability that misstated his immigration history, ECF No. 18-20 at 2,

and another Form G-325A that falsely stated he had never used any other names, ECF No. 18-21

at 2. During an interview on July 8, 1997, the Defendant confirmed the information contained in

his application. ECF No. 18-19; ECF No. 18-17 ¶ 8.



                                                   9
       Based on the information supplied in these 1997 application materials and during his July

8, 1997 interview, the INS granted the Defendant the status of lawful permanent resident. ECF

No. 18-17 ¶¶ 22. In her Declaration, USCIS Section Chief Amanda Dyer states, “[i]f Defendant

disclosed his prior immigration history, his use of a different identity to gain admission to the

United States, his use of fraudulent identity documents when attempting to enter the United

States, his citation by an INS officer when he attempted to enter the United States, and his

ordered deportation and exclusion, the INS officer adjudicating either his 1995 Form I-485 or

1997 Form I-485 would have conducted further inquiry to determine his eligibility” for

permanent residence, and “[f]urther inquiry . . . would have caused INS to deny his Form I-485

because he would not have been eligible for the immigration benefit he sought.” Id. ¶ 23.

       In his 2002 naturalization application, the Defendant once again made the same

misrepresentations. He stated, under penalty of perjury, that he had never used any other names,

ECF No. 18-24 at 2; that he had never “given false or misleading information to any U.S.

government official while applying for any immigration benefit or to prevent deportation,

exclusion, or removal,” id. at 9; that he had never “lied to any U.S. government official to gain

entry or admission into the United States,” id.; and that he had never been “ordered to be

removed, excluded, or deported from the United States,” id. at 10. The Defendant confirmed this

information under oath at his August 2003 naturalization interview. ECF No. 18-24; ECF No.

18-17 ¶¶ 25–26. Based on the information supplied by the Defendant in his naturalization

application and interview, USCIS approved the Defendant’s application on April 18, 2005. ECF

No. 18-17 ¶ 27. The Defendant became a naturalized citizen and received a Certificate of

Naturalization on June 3, 2005. ECF No. 18-25.




                                                 10
   C. Illegal Procurement

       This evidence shows that the Defendant was not eligible for permanent residence because

“[a]ny alien who, by fraud or willfully misrepresenting a material fact, seeks to procure (or has

sought to procure or has procured) a visa, other documentation, or admission into the United

States or other benefit provided under this chapter is inadmissible,” 8 U.S.C. § 1182(a)(6)(C)(i),

and “aliens who are inadmissible . . . are ineligible to receive visas and ineligible to be admitted

to the United States,” § 1182(a). The misrepresentations detailed above and in the Government’s

summary judgment papers were willful because the Defendant must have known that he had

previously attempted to enter the United States in 1992 under the name “Rashid Mehmood”

using a fraudulent temporary resident card with an alien number belonging to someone else. And

the misrepresentations were material, according to Dyer’s declaration, ECF No. 18-17 ¶¶ 22–23,

27, and based on the statutory requirements for permanent residence. E.g., 8 U.S.C. §

1182(a)(6)(B) (“Any alien who without reasonable cause fails or refuses to attend or remain in

attendance at a proceeding to determine the alien’s inadmissibility or deportability and who

seeks admission to the United States within 5 years of such alien’s subsequent departure or

removal is inadmissible.”). Because he was inadmissible at the time of his 1997 application, he

was never “lawfully admitted” as a permanent resident.

       Because he was not “lawfully admitted” to permanent residence, he did not meet the

requirements for naturalization under 8 U.S.C. §§ 1427(a) and 1429. And because naturalization

requires “strict compliance with all the congressionally imposed prerequisites to the acquisition

of citizenship[, f]ailure to comply with any of these conditions renders the certificate of

citizenship ‘illegally procured.’” Fedorenko, 449 U.S. at 506. Therefore, the Government has




                                                 11
shown by clear, unequivocal, and convincing evidence that the Defendant’s naturalized

citizenship was illegally procured.

      D. Willful Misrepresentation and Concealment of Material Facts

         The Government has also shown that the Defendant’s naturalization must be revoked on

the basis of willful misrepresentations, because it has shown “[1] the naturalized citizen . . .

misrepresented or concealed some fact, [2] the misrepresentation or concealment [was] willful,

[3] the fact [was] material, and [4] the naturalized citizen . . . procured citizenship as a result of

the misrepresentation or concealment.” Kungys, 485 U.S. at 767. As stated above, the Defendant

made numerous, willful misrepresentations of material fact that caused INS and USCIS to

approve his applications for permanent residence and for naturalization, respectively.

IV.      CONCLUSION

         For all these reasons, the Government has provided clear, unequivocal, and convincing

evidence that the Defendant procured his citizenship illegally and by willful misrepresentation

and concealment of material facts. Therefore, the motion for summary judgment is granted, and I

must enter judgment revoking the Defendant’s naturalization and canceling his certificate of

naturalization. Fedorenko, 449 U.S. at 517.

         The Clerk shall enter judgment revoking and setting aside the order admitting the

Defendant to citizenship and canceling his Certificate of Naturalization (No. 29011409). The

Defendant is enjoined from claiming any rights or privileges under any document suggesting

U.S. citizenship obtained as a result of his June 3, 2005 naturalization. Within 10 days of the

entry of Judgment, the Defendant shall surrender his Certificate of Naturalization, along with any

copies in his possession or control, and any other indicia of U.S. citizenship, including any U.S.

passport, to the U.S. Department of Justice, Office of Immigration Litigation, P.O. Box 868, Ben



                                                  12
Franklin Station, Washington, D.C. 20044. The Clerk shall send a certified copy of this order to

the Attorney General of the United States. 8 U.S.C. § 1451(f).

       IT IS SO ORDERED.




                                                          /s/
                                                    Michael P. Shea, U.S.D.J.


Dated: Hartford, Connecticut
       February 3, 2020




                                               13
